Citation Nr: 0946604	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO. 06-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.Whether new and material evidence was received to reopen 
the issue of entitlement to service connection for tinea 
pedis.

2. Entitlement to a compensable rating for service-connected 
tinea manuum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel




INTRODUCTION

The Veteran had active service from April 1973 through April 
1977, and from December 1990 to July 1991. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that in its November 2007 brief, the 
Veteran's representative made the contention, with regard to 
the new and material evidence claim, "that the original 
denial is based on clear errors of fact and law." It is 
unclear from this statement whether the representative wishes 
to raise the claim of whether there was clear and 
unmistakable error (CUE) in the October 1994 denial of 
service connection for tinea pedis. This issue is REFERRED to 
the RO for clarification and appropriate action.

The remaining issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the Veteran if further action is required.


REMAND

Notice

The Veteran is seeking to reopen his claim for entitlement to 
service connection for tinea pedis. The claim was denied in 
the October 1994 rating decision, and he was notified of the 
denial in the same month. The Veteran did not appeal this 
denial, so the October 1994 rating decision became final. 
38 C.F.R. §§ 3.104, 20.1103 (1994). In July 2004, he filed 
this claim to reopen service connection for a bilateral foot 
condition.

A claim that has been denied, and not appealed, will not be 
reopened and considered on the same factual basis. 38 
U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2009). The 
exception to the rule of finality provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009). New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim. 
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2009). New evidence will be 
presumed credible solely for the purpose of determining 
whether the claim has been reopened. Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), there are new 
VA notice requirements for new and material evidence claims. 
In particular, under Kent, VA must notify the Veteran of the 
elements of his claim and of the definition of "new and 
material evidence." Kent also requires that VA give the 
Veteran notice of precisely what evidence is necessary to 
reopen the claim, depending upon the basis of the previous 
denial. The August 2004 letter in this case does not satisfy 
the requirements of Kent. As such, a remand is required.

Records

Neither the Veteran's request to reopen the service 
connection claim, nor his request for a compensable rating 
for tinea manuum, are ready for final adjudication.

Under 38 C.F.R. § 3.159(c)(2), VA is required to make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency. These records include, but are 
not limited to, military records, including service treatment 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration (SSA).

In this case, the Veteran submitted a statement in September 
2007 indicating that he had a claim for Social Security 
Disability benefits pending at that time. There is no 
evidence that the RO has obtained, or even requested, records 
from the SSA at any time since September 2007. This matter 
must be remanded in order for VA to meet its § 3.159(c)(2) 
obligation to the Veteran by obtaining relevant records from 
the SSA and associating them with the claims folder.

Also, the Veteran apparently was afforded a VA skin diseases 
examination in March 2008. A partial report is of record, but 
the second page ends with the following statement, "These 
episodes have no specific timing or triggers. He also reports 
peeling and shedding in between..." There is nothing further. 
This March 2008 VA examination report is obviously 
incomplete. Under § 3.159(c)(2), the RO must obtain all 
relevant VA treatment records, including the March 2008 VA 
examination report, and associate those records with the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran, including issuing 
corrective notice fully compliant with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant 
records from the SSA, as well as all 
relevant VA records, including the 
complete March 2008 VA skin diseases 
examination report. Associate all records 
obtained with the claims folder. Document 
all attempts to obtain records, as well as 
all negative responses should no records 
be received.

3. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


